Title: To Alexander Hamilton from Timothy Pickering, 9 June 1798
From: Pickering, Timothy
To: Hamilton, Alexander


Philadelphia June 9. 1798.
Dr. Sir,
I dropped you a hasty line to-day, acknowledging the receipt of your letters of the 7th. & 8th. I now inclose a copy of the new British Instructions, with Mr. King’s remark upon them. These, I have not the least doubt, are the instructions which the American captains from the West Indies, by misconceptions, have represented to be so injurious to our commerce. Mr. Liston knows of no other; nor has Mr. King mentioned any besides these. And you will observe that Mr. King considers them as extending the right, or the privilege, of neutral commerce, beyond the former instructions, and the long avowed claim of a right on her part (Britain) to interrupt and prevent any commerce of neutrals with the colonies of her enemies which was not permitted in time of peace.
The alien bills introduced into both houses of Congress have undergone such alterations, I do not know, their present form; of one thing however you may rest assured, that they will not err on the side of severity, much less of cruelty. I wish they may really provide for the public safety.
Mr. Stoddert has accepted the office of Secretary of the Navy; and I expected him to arrive by this day at farthest; as soon as he comes to town, I will communicate what you say of Captain Van Renselaer.
In your letter of the 8th you renew the subject of the captures by the Thetis, Capt. Cochran. Suspecting that the Charleston complaints were the clamours of interested men engaged in illicit commerce, I mean with contraband goods, or covering the property of enemies to Great Britain, I mentioned the matter to Mr. Reed of the Senate, who confirmed my suspicions. In short, in order to favour the French, and acquire great profits in trade, many American merchants have prostituted every fair principle of commerce, and put their captains on taking such deceitful oaths, as to render suspicious the papers of innocent merchants to their vast injury. Nobody has been more noisy about British depredations than Genl. Smith of Baltimore. He particularly complained to me, ten months ago, of the loss of several of his vessels captured and sent into Mole St. Nicholas. I represented his complaints to Mr. Liston, who wrote to the Admiral or Commanding officer at St. Domingo. The answer returned showed that one of Smith’s vessels, on her voyage outward, had carried, and delivered to the French administration, eighteen hogsheads of gunpowder; cleared out as merchandize of callicoes &c. I communicated this to Genl. Smith who wrote me a long letter upon the subject; but without denying the fact as to the gun-powder. I do not mention this as tho’ it justified the judge, one Cambauld, a corrupt villain, in condemning the vessel captured on her return voyage; but the gunpowder having been delivered to the French govt. the Judge was disposed to suspect the produce received in return also belonged to the French; and that judge is so utterly unprincipled, a suspicion alone would induce him to condemn, unless handsomely bribed to acquit. His character and conduct I have long since described to Mr. King, Who has conferred with Ld. Grenville, who pronounces the Court itself (appointed by Simcoe) illegal, like that erected by Admiral Jervis, formerly at Martinico. In the mean time our fair merchants are suffering by its illegal acts. It is the shameful and often detected frauds in the documents furnished to our merchant vessels, that have induced the British naval officers to disregard their papers, and to rest satisfied with nothing short of an actual examination of their cargoes; and this vexation will doubtless continue, more or less, until the honest merchants come forward and expose their fraudulent neighbours.
I do not like the provisional army act: I do not believe gentlemens’ expectations from volunteers will be verefied: many small corps will be formed: but not in numbers to supply the place of an army; especially as the bill was so altered as to subject them to march not only to an adjoining state, but to the remotest state in the Union. It is true the President will not thus harass them: but they will be under apprehensions of it, and many will be discouraged. If they have spirit enough to disregard this; so would they march, when requested in time of invasion, into any state, altho’ by law they might remain in their own or an adjoining state. Instead of waiting an actual invasion, I think the raising of the army ought now to be commenced. It would take many months to form & bring it into a state of discipline in which we could place any confidence. Small, predatory incursions of the French, tho’ they might occasion great destruction of property, would not be dangerous, and the militia might be sufficient to repel them; but what we have to guard against is an invasion by a powerful army of veterans: and I do not know any body of militia adequate to stop their progress; and a fatal pannic might be the consequence. They would hold out their lives to entice, and they would entice multitudes, not to resist, at least, if they did not join their standard, as has happened in every republic in Europe which they have fraternized. I have indeed a confidence in the populous, well-armed, and unanimous northern states: but is there any 40,000 of that militia who could incounter, with any chance of success, 20,000 veterans? You know the militia cannot be moved at the order of the ablest commander—they are unmanageable; and the greater the number, the greater the mass of confusion. Gentlemen in Congress boast of the exploits of the militia in the American war: but where did they fight in a body of even five thousand men? Where did they fight successfully alone, without regular troops, except in small corps of a few hundred men, which might be put in motion without much hazard of disorder? And excepting at Bunker Hill (which was a wonderful action) the militia victories against regulars were after the war had raged several years, during which the men had been frequently called into actual service, and their minds and bodies were gradually prepared to meet dangers and hardships; and in the southern states, the militia men whose prowess is now panegyrized (not unjustly) were rendered desperate by their situation. But all these advantageous circumstances would be wanting in case of such an invasion as that against which we have to provide. Why is a provisional army thought of, if an invasion is not to be apprehended? To propose a provisional army, to depend for its formation on an actual invasion, is to me the height of absurdity. Multitudes who would now enroll themselves, would at the moment when an invasion should find them unarmed and defenceless, shrink into abject submission to the foe. But the president may also commence the raising this army in case of “imminent danger of invasion, discovered in his opinion to exist:” at the same time it is understood such danger does not now exist. And what circumstances will render the danger imminent? The successful invasion of England—or even of Ireland (for in either case, if not wholly subdued, England would be fully employed) would put us in jeopardy. If England still struggled, France might be induced to keep all her force in Europe until the conquest was complete: but considering that she has a redundancy of soldiers, and a natural expectation would be presented of an easy conquest and submission here if she made a sudden and unlooked for invasion—I own that the danger would then appear to me imminent—and I think it so imminent even now, that the army ought forthwith to be raised. But admitting that she fails in her projects against England, she may be induced to make peace with her—and her alone; for such has been the uniform policy of the French Rulers, in all their successions. They will then renew their demands upon us, and we must yield, or make war alone. Britain certainly will not recommence the war for our sakes: and tho’ she would regret our submission to France, and therefore might be willing, in her negociations of peace with France, to stipulate for us also, yet have we any right to expect it? With so many marks of aversion and repulsion towards her, could we have the face to ask it? I know there are some who deem her profligate enough, if France should propose a division of the states between herself & England, that the latter would agree to it: but I am not disposed to believe it. I think the animosities and hatreds engendered in the American revolution towards England exist yet in some breasts in greater force than our interest or our safety admit: and these passions will keep us aloof till any cooperation may become impracticable. We cannot expect overtures from England: I very much suspect she is waiting to receive them from us. I wish you were in a situation not only “to see all the cards,” but to play them; with all my soul I would give you my hand; and engage in any other game in which I might best co-operate, on the same side, to win the stakes.
I remain truly & respectfully yours,
Timothy Pickering.
Alexander Hamilton Esqr.
